Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2022, 8/10/2021, 4/22/2020, and 4/22/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 the term “autonomous vehicle wheel detection system” is an unclear descriptor in that it has materially different meanings based on how it is read. For example, autonomous-vehicle wheel-detection-system would describe the environment of an autonomous vehicle for the system. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to Step 1, the claims fall under the statutory category of a system, machine, or method for including at least one step.
With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of performing analyses. The performance limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “storage medium”, “data processor”, and “memory”.  That is, other than reciting “storage medium”, “data processor”, and “memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “storage medium”, “data processor”, and “memory” language, the claim encompasses a user performing, in the mind, several analyses. The mere nominal recitation of an “storage medium”, “data processor”, and “memory” does not take the claim limitations out of the mental process grouping. Thus, each of the limitations in the claim recite a mental process.
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of an “storage medium”, “data processor”, and “memory” that performs the analysis steps. The limitations are recited at a high level of generality and merely automates the analysis steps, therefore acting as a generic computer to perform the abstract idea. The “storage 
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue “Vehicle detection and Pose Estimation by Probabilistic Representation”, hereinafter Xue in view of Frohlich “Is it Safe to Change the Lane? – Visual Exploration of Adjacent Lanes for Autonomous Driving, hereinafter Frohlich.
As to claim 1 and included similar claims claim 8 and claim 15, Xue suggests a system comprising: 
a data processor [Xue: section 3.2, implicit]; and 
a memory for storing an autonomous vehicle wheel detection system, executable by the data processor, the autonomous vehicle wheel detection system being configured to: 
receive image data from an image data collection system associated with an autonomous vehicle [Xue: section 3.1, where images are obtained for testing; Fig. 1(a)]; 
extract a vehicle wheel object of a vehicle other than the autonomous vehicle from the image data using at least one trained classifier [Xue: Section 2.1 with the classifier being the “FCN-based Discriminative Components Prediction Model”; see also Figures 1(b) and Figure 1(f))], the at least one classifier being trained with ground truth data and training image data from a training image data collection system [Xue: Section 3.1, last 5 lines and Figure 4]; and 
produce vehicle wheel object data related to a wheel of the vehicle from the extracted vehicle wheel object, the vehicle wheel object data comprising vehicle wheel contour data corresponding to a contour surrounding the wheel of the vehicle [Xue: Section 2.1, where pixel-wise prediction score maps are threshold to identify pixels belonging to wheels, with the pixels comprising pixels that correspond to the contour of a wheel; see Fig. 1(b) and Fig. 1(f)]. Xue does not explicitly state being in an autonomous vehicle. However, Frohlich discloses autonomous vehicle with pose estimation [Frohlich: abstract, section III, section V.A and V.B].  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the environment of Xue to be an autonomous vehicle of Frohlich in that it merely uses a known device in a known way with predictable results for the benefit of being used in pose detection like that described in autonomous vehicle environments.
As to claim 2, Xue in view of Frohlich discloses wherein the ground truth data is obtained from a manual image annotation or labeling process [Xue: Fig. 4].
As to claim 3, Xue in view of Frohlich discloses being further configured to generate a blended visualization of a raw image combined with a ground truth corresponding to the ground truth data [Xue: Fig. 6 the blend of the real image with the wheel indicator line based on the ground truth. Frohlich: Fig. 4 (b) the box overlay].
As to claim 4, Xue in view of Frohlich discloses being further configured to generate ground truth data, wherein the generating the ground truth data comprises filling in an interior region defined by the contour [Xue: Section 2.2, Fig. 4].
As to claim 5, Xue in view of Frohlich discloses being further configured to use a fully convolutional neural network (FCN) as a machine learning model to train the at least one classifier [Xue: Section 2.2 where the DC-FCN classification model uses a fully convolutional neural network].
As to claim 7, Xue in view of Frohlich discloses being configured to generate an object-level contour detection for the extracted vehicle wheel object of the image data [Xue: Fig. 4].
As to claim 9, Xue in view of Frohlich discloses wherein a number of the vehicle is at least two, wherein a number of the vehicle object extracted from the image data is at least two, wherein a number of the wheel in the vehicle wheel object data is at least two, wherein a number of the contour is at least [Xue: Fig. 4 and section 3.1, section 3.2 where annotation masks are used in each training image with the masks indicating the position and boundary of the wheels.].
As to claim 10, Xue in view of Frohlich discloses comprising performing a training phase to train the at least one classifier for processing at least one image of the training image data to detect the vehicle wheel object in the at least one image [Xue: Section 3.1, section 3.2, Fig. 4].
As to claim 11, Xue in view of Frohlich discloses wherein the training phase comprises a first phase and a second phase, wherein the at least one classifier is trained with the ground truth data and the training image data in the first phase [Xue: Section 3.2], wherein the at least one classifier is trained with real-time image data in the second phase [Xue: Section 3.2 e.g., the first phase and second phase have real-time data that is ground truth where the phases overlap.].
As to claim 12, Xue in view of Frohlich discloses wherein a process of training the at least one classifier in the first phase is offline [Xue: Fig. 4 and section 3.1, section 3.2].
As to claim 13, Xue in view of Frohlich discloses comprising obtaining the ground truth data, wherein the ground truth data is generated from extracting object features from the training image data [Xue: Fig. 4 and section 3.1, section 3.2 where annotation masks are used in each training image with the masks indicating the position and boundary of the wheels.].
As to claim 14, Xue in view of Frohlich discloses wherein the extracting object features from the training image data comprises obtaining at least one of: information of positions of objects and boundaries of the objects, in each frame of the training image data [Xue: section 3.2].
As to claim 16, Xue in view of Frohlich discloses wherein the ground truth data is generated from: extracting object features from the training image data, and providing a pixel-level object label or a bounding box for each object identified in the training image data [Xue: Section 3.2, Frohlich: Fig. 4 (b)].
[Xue: Section 3.2, Frohlich: Fig. 4 (b)].
As to claim 18, Xue in view of Frohlich discloses wherein each of the image data collection system and the training image data collection system comprises an array of sensors [Frohlich: Abstract radar and vision systems. It would have been obvious to one of ordinary skill in the art to use the sensor system of Frohlich in the method of Xue as it merely provides a means to get the data and operate the method disclosed in Xue for the benefit of producing the inputs for the method of Xue.].
As to claim 19, Xue in view of Frohlich discloses wherein the sensors comprise at least one of a camera, a laser device, a light detection and ranging (LIDAR) device, a global positioning system (GPS) device, a sound navigation and ranging (sonar) device, and a radio detection and ranging (radar) device [Frohlich: Abstract radar and vision systems. See claim 18 for obviousness rational.].
As to claim 20, Xue in view of Frohlich discloses wherein the at least one classifier is trained by training a machine learning model using stochastic gradient descent (SGD) for data iterations [Frohlich: Fig. 6 It would have been obvious for the skilled person to combine Xue to combine with Frohlich in that they are in the same technical field (semantic segmentation of traffic scenes using convolution neural networks)].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xue in view of Frohlich in view of Chen “rethinking Atrous Convolution for semantic Image Segmentation”, hereinafter Chen.
As to claim 6, Xue in view of Frohlich discloses uses a fully convolutional neural network. They do not disclose the DUC and HDC Chen discloses being further configured to use a machine learning model with semantic segmentation using dense upsampling convolution (DUC) and semantic segmentation using hybrid dilated convolution (HDC), to train the at least one classifier [Chen: abstract, Section 3 and 4, Fig. 3 and Fig. 4 It would have been obvious for the skilled person to combine Xue in view of Frohlich  to combine with Chen in that they are in the same technical field (semantic segmentation of traffic scenes using convolution neural networks)].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 9715830 B2 disclosed are an apparatus for assisting in a lane change and an operating method thereof. The apparatus includes a driving information collecting unit, an image generating unit, a line detecting unit, a lane change determination unit, and a danger determining unit. The apparatus calculates a danger of an accident based on an image photographed by a camera and notifies a driver of the danger of the accident in advance when two or more vehicles, which are travelling with one lane interposed therebetween, simultaneously change lanes toward the same lane, thereby enabling a driver of a vehicle to be safe according to a lane change before the driver actually changes the lane.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665